Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are CN 108671545 A; CN 104881127 A; and JP 2000-153061 A, listed on the IDS.  In the prior art generally, video games have been widely used and have become one of the most commonly used entertainment methods.  A user may set a virtual object in a video game and control the virtual object to interact with a virtual scene provided by the video game.  To simulate a real scene more realistically, a virtual building and a virtual door in the virtual building may be set in the virtual scene, and the virtual object may perform an operation of opening the virtual door in the virtual building.  Usually, a terminal controls the virtual object to move in the virtual scene, and obtains a position of the virtual object in the virtual scene and positions of the virtual doors in the virtual scene. When determining that a distance between the position of the virtual object and a position of a virtual door is less than a preset distance, which means that the virtual object is located near the virtual door, the terminal provides an opening button of the virtual door on a display interface of the virtual scene.  When detecting a selection operation on the opening button by the user, the terminal adjusts the virtual door from a closed state to an open state, to implement the operation of opening the virtual door.  Thus, the following problem exists in the related art: the user needs to manually select the opening button to open the virtual door, and this brings operating pressure to the user, resulting in low operation efficiency of the user. 
The presently claimed invention pertains to a method for controlling a virtual object to interact with a virtual scene. The method includes displaying, by a terminal, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        
/RONALD LANEAU/Primary Examiner, Art Unit 3715